DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)



Claim Objections
Claims 1-20 are objected to because of the following informalities:
Regarding independent claims 1 and 17, “Compound of the formula…” should be changed to “A compound 
Regarding dependent claims 2-16 and 18-20, “Compound of the formula…” should be changed to “The compound 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “R, R0, R1, R2, R3, R4 stand on each occurrence, identically or differently, for H, D, F, Cl, Br, I, CHO, CN… ”. It is unclear what D or CN means or stands for. Moreover, it is unclear if H, F, and I stand for elements in the periodic table. Please spell out the names of the elements in the claims.
Claim 12 recites “R2 stands on each occurrence, identically or differently, for H, D, F, …” It is unclear what D means or stands for. Moreover, it is unclear if H and F, stand for elements in the periodic table. Please spell out the names of the elements in the claims.
Claim 17 recites “R, R0, R1, R2, R3 , R4 stand on each occurrence, identically or differently, for H, D, F, Cl, Br, I, CHO, CN… ”. It is unclear what D or CN means or stands for. Moreover, it is unclear if H, F, and I stand for elements in the periodic table. Please spell out the names of the elements in the claims.
Claim 19 recites “R2 stands on each occurrence, identically or differently, for H, D, F, …”. It is unclear what D means or stands for. Moreover, it is unclear if H and F, stand for elements in the periodic table. Please spell out the names of the elements in the claims.
The terms “may” and/or “may be” in claims 1, 4, 8, 9, 12, 13, 17, 19, and 20 depict uncertainties thus render the claims indefinite. Applicant should note that claims must be analyzed to determine their metes and bounds so that it is clear from the claim language what subject matter the claims encompass. The definiteness of the claims is important to allow others who wish to enter the market place to ascertain the boundaries of protection that are provided by the claims. See In re Hammack, 166 USPQ 204 (CCPA 1970), In re Moore, 169 USPQ 236 (CCPA 1971), Ex parte Kristensen, 10 USPQ 2d 1701, 1703 (PTO Bd. Pat. App & Intf. 1989).
Claims 2-16 and 18-20 are rejected since they inherit the deficiencies from the claims which they are dependent from.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office determines that the claims are allowable.
Regarding independent claims 1, patentability exists, at least in part, with the claimed combination of elements and features of: “Ar4 stands for a group of formula (Ar4-l), 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where the dashed bond in formula (Ar4- l) indicates the bonding to the structure of formula (l); m, q are, identically or differently, an integer selected from 1 to 10; Ar5 Ar6 stand on each occurrence, identically or differently, for an aryl or heteroaryl group having 5 to 18 aromatic ring atoms, which in each case be substituted by one or more radicals R4; R0 and R4 stand on each occurrence, identically or differently, for H, D, F, Cl, Br, I, CHO, CN, N(Ar7)2, C(=O)Ar7
, P(=O)(Ar7)2, S(=O)Ar7 , S(=0)2Ar7 , N02, Si(Rs)3, B(ORs)2, OS02Rs, a straight-chain alkyl, alkoxy or thioalkyl groups having 1 to 40 C atoms or branched or a cyclic alkyl, alkoxy or thioalkyl groups having 3 to 40 C atoms, each of which substituted by one or more radicals Rs, where in each case one or more non-adjacent CH2 groups replaced by RsC=CRs, C=C,
Si(Rs)2, Ge(Rs)2, Sn(Rs)2, C=O, C=S, C=Se, P(=O)(Rs), SO, SO2, O, Sor CONR5 and where one or more H atoms replaced by D, F, Cl, Br, I, CN or NO2, an aromatic or heteroaromatic ring systems having 5 to 60 aromatic ring atoms, which in each case be substituted by one or more radicals Rs, or an aryloxy groups having 5 to 40 aromatic ring atoms, which substituted by one or more radicals Rs, where two adjacent substituents R, two adjacent substituents R0, two
adjacent substituents R1, two adjacent substituents R2, two adjacent substituents R3
and/or two adjacent substituents R4, may form a mono- or polycyclic, aliphatic ring system or aromatic ring system, which may be substituted by one or more radicals R5.
Comparing to the prior-art of the record, the most relevant prior art is Kim et al. (U.S. Patent Application Publication No. 2017 /0155048). Kim discloses the claimed invention except for the features listed above. 
Kim discloses Compound of the formula (1),

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where the following applies to the symbols and indices used:
Ar1 Ar2 and Ar3 stand on each occurrence, an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which in each case be substituted by one or more radicals R3;
Ars is on each occurrence, identically or differently, an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms, which in each case also be substituted by one or more radicals R3; R, R0, R1, R2 , R3 , R4 stand on each occurrence, identically or differently, for H, D, F, Cl, Br, I, CHO, CN, N(Ar7)2, C(=O)Ar7, P(=O)(Ar7)2, S(=O)Ar7, S(=0)2Ar7, NO2,
Si(Rs)3, B(ORs)2, OS02Rs, a straight-chain alkyl, alkoxy or thioalkyl groups having 1 to 40 C atoms or branched or a cyclic alkyl, alkoxy or thioalkyl groups having 3 to 40 C atoms, each of which substituted by one or more radicals Rs, where in each case one or more non-adjacent CH2 groups replaced by RsC=CRs, C=C, Si(Rs)2, Ge(Rs)2, Sn(Rs)2, C=O, C=S, C=Se, P(=O)(Rs), SO, SO2, O, S or CONR5 and where one or more H atoms replaced by D, F, Cl, Br, I, CN or NO2, an aromatic or heteroaromatic ring systems having 5 to 60 aromatic ring atoms, which in each case be substituted by one or more radicals Rs, or an aryloxy groups having 5 to 40 aromatic ring atoms, which may be substituted by one or more radicals R5, where two adjacent substituents R, two adjacent substituents R0, two adjacent substituents R1, two adjacent substituents R2, two adjacent substituents R3 and/or two adjacent substituents R4, form a mono- or polycyclic, aliphatic ring system or aromatic ring system, which substituted by one or more radicals R5; R5 stands on each occurrence, identically or differently, for H, D, F, Cl, Br, I; CHO, CN, N(Ar7)2, C(=O)Ar7, P(=O)(Ar7)2, S(=O)Ar7, S(=O)2Ar7, NO2, Si(R6)3, B(OR6)2, OSO2R6, a straight-chain alkyl, alkoxy or thioalkyl groups having 1 to 40 C atoms or branched or cyclic alkyl, alkoxy or thioalkyl groups having 3 to 40 C atoms, each of which substituted by one or more radicals R6, where in each case one or more non-adjacent CH2 groups replaced by R6C=CR6 , C=C, Si(R6)2, Ge(R6)2, Sn(R6)2, C=O, C=S, C=Se, P(=O)(R6), SO, S02, 0, Sor CONR6 and where one or more H atoms may be replaced by D, F, Cl, Br, I, CN or NO2, an aromatic or heteroaromatic ring systems having 5 to 60 aromatic ring atoms, which in each case be substituted by one or more radicals R6, or an aryloxy group having 5 to 60 aromatic ring atoms, which substituted by one or more radicals R6 , where two adjacent substituents R5 form a mono- or polycyclic, aliphatic ring system or aromatic ring system, which substituted by one or more radicals R6; R6 stands on each occurrence, identically or differently, for H, D, F, Cl, Br, I,
CN, a straight-chain alkyl, alkoxy or thioalkyl groups having 1 to 20 C atoms or branched or cyclic alkyl, alkoxy or thioalkyl groups having 3 to 20 C atoms, where in each case one or more non-adjacent CH2 groups may be replaced by SO, SO2, O, S and where one or more H atoms may be replaced by D, F, Cl, Br or I, or an aromatic or heteroaromatic ring system having 5 to 24 C atoms; n is equal to 0 or 1; r is equal to 0, 1 or 2; p, s are on each occurrence, identically or differently, an integer selected from 0 to 10; with the proviso that, if the group G is a pyrene group, then the compound of formula (1) bears at least one group R, R0, R2 or R3, which stands for a straight-chain alkyl group having 3 to 40 C atoms or a branched or cyclic alkyl group having 3 to 40 C atoms, each of which substituted by one or more radicals R6 (Formulas 1-1, 1-2, 3-2, 3-2(1)- 3-2(8)).
Regarding independent claims 17, patentability exists, at least in part, with the claimed combination of elements and features of: “Ar4 stands for a group of formula (Ar4-l),  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where the dashed bond in formula (Ar4- l) indicates the bonding to the structure of formula (l); m, q are, identically or differently, an integer selected from 1 to 10; Ar5 Ar6 stand on each occurrence, identically or differently, for an aryl or heteroaryl group having 5 to 18 aromatic ring atoms, which may in each case be substituted by one or more radicals R4; R0 and R4 stand on each occurrence, identically or differently, for H, D, F, Cl, Br, I, CHO, CN, N(Ar7)2, C(=O)Ar7
, P(=O)(Ar7)2, S(=O)Ar7 , S(=0)2Ar7, N02, Si(Rs)3, B(ORs)2, OS02Rs, a straight-chain alkyl, alkoxy or thioalkyl groups having 1 to 40 C atoms or branched or a cyclic alkyl, alkoxy or thioalkyl groups having 3 to 40 C atoms, each of which substituted by one or more radicals R5, where in each case one or more non-adjacent CH2 groups replaced by RsC=CRs, C=C,
Si(Rs)2, Ge(Rs)2, Sn(Rs)2, C=O, C=S, C=Se, P(=O)(Rs), SO, SO2, O, Sor CONR5 and where one or more H atoms replaced by D, F, Cl, Br, I, CN or NO2, an aromatic or heteroaromatic ring systems having 5 to 60 aromatic ring atoms, which in each case be substituted by one or more radicals Rs, or an aryloxy groups having 5 to 40 aromatic ring atoms, which substituted by one or more radicals Rs, where two adjacent substituents R, two adjacent substituents R0, two
adjacent substituents R1, two adjacent substituents R2, two adjacent substituents R3
and/or two adjacent substituents R4, form a mono- or polycyclic, aliphatic ring system or aromatic ring system, which substituted by one or more radicals R5.
Comparing to the prior-art of the record, the most relevant prior art is Kim et al. (U.S. Patent Application Publication No. 2017 /0155048). Kim discloses the claimed invention except for the features listed above. 
Kim discloses compound of the formulae (2) to (5),

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

where the following applies to the symbols and indices used:
Ar1 Ar2 and Ar3 stand on each occurrence, an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which in each case be substituted by one or more radicals R3;
Ars is on each occurrence, identically or differently, an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms, which in each case also be substituted by one or more radicals R3; R, R0, R1, R2 , R3 , R4 stand on each occurrence, identically or differently, for H, D, F, Cl, Br, I, CHO, CN, N(Ar7)2, C(=O)Ar7, P(=O)(Ar7)2, S(=O)Ar7, S(=0)2Ar7, NO2,
Si(Rs)3, B(ORs)2, OS02Rs, a straight-chain alkyl, alkoxy or thioalkyl groups having 1 to 40 C atoms or branched or a cyclic alkyl, alkoxy or thioalkyl groups having 3 to 40 C atoms, each of which substituted by one or more radicals Rs, where in each case one or more non-adjacent CH2 groups replaced by RsC=CRs, C=C, Si(Rs)2, Ge(Rs)2, Sn(Rs)2, C=O, C=S, C=Se, P(=O)(Rs), SO, SO2, O, S or CONR5 and where one or more H atoms may be replaced by D, F, Cl, Br, I, CN or NO2, an aromatic or heteroaromatic ring systems having 5 to 60 aromatic ring atoms, which in each case be substituted by one or more radicals Rs, or an aryloxy groups having 5 to 40 aromatic ring atoms, which may be substituted by one or more radicals R5, where two adjacent substituents R, two adjacent substituents R0, two adjacent substituents R1, two adjacent substituents R2, two adjacent substituents R3 and/or two adjacent substituents R4, form a mono- or polycyclic, aliphatic ring system or aromatic ring system, which substituted by one or more radicals R5; R5 stands on each occurrence, identically or differently, for H, D, F, Cl, Br, I; CHO, CN, N(Ar7)2, C(=O)Ar7, P(=O)(Ar7)2, S(=O)Ar7, S(=O)2Ar7, NO2, Si(R6)3, B(OR6)2, OSO2R6 , a straight-chain alkyl, alkoxy or thioalkyl groups having 1 to 40 C atoms or branched or cyclic alkyl, alkoxy or thioalkyl groups having 3 to 40 C atoms, each of which may be substituted by one or more radicals R6, where in each case one or more non-adjacent CH2 groups may be replaced by R6C=CR6 , C=C, Si(R6)2, Ge(R6)2, Sn(R6)2, C=O, C=S, C=Se, P(=O)(R6), SO, SO2, O, S or CONR6 and where one or more H atoms may be replaced by D, F, Cl, Br, I, CN or NO2, an aromatic or heteroaromatic ring systems having 5 to 60 aromatic ring atoms, which in each case be substituted by one or more radicals R6 , or an aryloxy group having 5 to 60 aromatic ring atoms, which substituted by one or more radicals R6, where two adjacent substituents R5 form a mono- or polycyclic, aliphatic ring system or aromatic ring system, which substituted by one or more radicals R6; R6 stands on each occurrence, identically or differently, for H, D, F, Cl, Br, I, CN, a straight-chain alkyl, alkoxy or thioalkyl groups having 1 to 20 C atoms or branched or cyclic alkyl, alkoxy or thioalkyl groups having 3 to 20 C atoms, where in each case one or more non-adjacent CH2 groups replaced by SO, SO2, O, S and where one or more H atoms may be replaced by D, F, Cl, Br or I, or an aromatic or heteroaromatic ring system having 5 to 24 C atoms; n is equal to 0 or 1; r is equal to 0, 1 or 2; p, s are on each occurrence, identically or differently, an integer selected from 0 to 10; with the proviso that, if the group G is a pyrene group, then the compound of formula (1) bears at least one group R, R0, R2 or R3, which stands for a straight-chain alkyl group having 3 to 40 C atoms or a branched or cyclic alkyl group having 3 to 40 C atoms, each of which substituted by one or more radicals R6 (Formulas 1-1, 1-2, 3-2, 3-2(1)- 3-2(8)).
Kim et al. (U.S. Patent No. 9,028,978), Lim et al. (U.S. Patent No. 10,381,570), Kim et al. (U.S. Patent Application Publication No. 2012/0326133), and Kim et al. (U.S. Patent No. 9,896,621), are all cited as teaching some of the elements and features of the claimed invention. However, the cited references, and the pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828